t c memo united_states tax_court husam a abu-dayeh petitioner v commissioner of internal revenue respondent docket no 4237-13l filed date husam a abu-dayeh pro_se peter t mccary and a gary begun for respondent memorandum findings_of_fact and opinion nega judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination upholding collection actions regarding penalties under sec_6694 of dollar_figure and dollar_figure for tax years and respectively the issues for consideration are whether petitioner is entitled to raise his underlying liability for sec_6694 penalties for tax years and and whether the office of appeals appeals abused its discretion in making its determination to sustain the internal revenue service’s irs collection actions and reject petitioner’s offer-in-compromise oic findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and the attached exhibits petitioner resided in florida when he filed his petition during and petitioner owned and operated taxpros accounting service inc a florida corporation that was in the business of preparing and filing federal_income_tax returns petitioner prepared and filed customer federal_income_tax returns for tax years and in which he claimed materially false items so as to obtain significant refunds for his customers unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar on date the united_states indicted petitioner on counts of violating sec_7206 and u s c sec_2 petitioner entered into a plea agreement in the u s district_court for the middle district of florida on date wherein he pleaded guilty to one count of violating sec_7206 and u s c sec_2 by aiding and assisting in the preparation of materially false and fraudulent tax returns the remaining counts were dismissed pursuant to petitioner’s plea agreement the terms of the plea agreement required petitioner to serve months in prison undergo months of supervised release and pay restitution to the irs of dollar_figure calculated on the total_tax losses due to petitioner’s conduct as of date petitioner had paid all of the court- ordered restitution the plea agreement specifically states that it is limited to the office of the united_states attorney for the middle district of florida and cannot bind other federal state or local prosecuting authorities the plea agreement is a total of pages all of which are initialed or signed by petitioner except for page page contains an explicit statement of petitioner’s guilt in filing materially false tax returns d efendant is pleading guilty because defendant is in fact guilty respondent mailed letters preparer penalty 30-day letters on date which proposed assessment of multiple dollar_figure penalties pursuant to sec_6694 for making understatements of tax due to willful or reckless conduct in attachments to the letters respondent proposed assessment of penalties for tax_year and penalties for tax_year petitioner timely requested a hearing with appeals and a conference was held on date among petitioner appeals officer ao brian gilroy and peter sartes the attorney who had represented petitioner in his criminal proceeding during the conference petitioner raised three defenses to the sec_6694 penalties he believed he had already paid the penalties as part of his payment of dollar_figure in restitution pursuant to his plea agreement petitioner and mr sartes believed the plea agreement covered all issues with respect to petitioner’s preparation of the fraudulent_returns and consequently it would be unfair to assess civil penalties against him and petitioner’s criminal proceedings had been handled by a special_agent for criminal investigation and as a result the preparer penalties were not independently examined by the irs following this conference ao gilroy recommended that petitioner be assessed total penalties for tax_year and for tax_year ao gilroy based his recommendation on petitioner’s admission of guilt as to counts in his plea agreement and the fact that understatements of tax_liability existed on only of those counts ao gilroy mailed a letter to petitioner on date with these recommendations respondent assessed the recommended sec_6694 penalties against petitioner in the amounts of dollar_figure and dollar_figure for tax years and respectively on date respondent mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing noil on date relating to the sec_6694 penalties petitioner’s wife signed for the noil on date by letter dated date days after the noil was mailed petitioner contacted respondent concerning the amounts proposed in the noil on date respondent mailed to petitioner a letter notice_of_federal_tax_lien filing and notice of your right to a hearing under sec_6320 respondent filed a notice_of_federal_tax_lien nftl against petitioner on date petitioner timely requested a collection_due_process cdp hearing in his form request for a collection_due_process or equivalent_hearing petitioner requested a withdrawal of the lien and checked the box for i cannot pay balance settlement officer wilhamina hayes so hayes conducted petitioner’s cdp hearing which was held by telephone on date petitioner raised his hearing with ao gilroy during the conference with so hayes so hayes sought guidance from respondent’s nashville tennessee office and associate area_counsel nancy hale aac hale advised so hayes that petitioner could not raise his underlying liability because he had the opportunity to do so at his prior meeting with ao gilroy petitioner submitted a form 433-a collection information statement for wage earners and self-employed individuals and form_656 offer_in_compromise oic to so hayes on date petitioner did not include any supporting financial documents with his form 433-a petitioner offered dollar_figure as a compromise but he did not submit an application fee any initial payment for his oic or a form 656-a income certification for offer_in_compromise petitioner explained that he was unable to remit any fees or initial oic payment since he submitted his oic via fax petitioner did not check the low-income certification box on his form_656 so hayes submitted petitioner’s oic to respondent’s brookhaven new york centralized offer_in_compromise coic office for processing throughout petitioner’s communications with so hayes and aac hale petitioner repeatedly maintained that he had already paid any applicable penalties by virtue of having paid restitution in resolution of his criminal case additionally petitioner expressed his belief that additional penalties were unfair in light of his payment of restitution which he believed constituted a final judgment against him from the irs on date coic returned petitioner’s oic as not processable because of petitioner’s failure to submit the application fee or initial payment petitioner spoke with so hayes by telephone on date at which time so hayes informed petitioner she would be closing his case petitioner asked so hayes to delay a determination for to days to allow him to gather funds for a new oic but so hayes denied this request and explained that petitioner could submit a new oic after the issuance of a notice_of_determination so hayes believed petitioner agreed with the closing of his case and she subsequently closed petitioner’s case on date respondent mailed the notice_of_determination to petitioner on date the notice sustained the nftl against petitioner determined that petitioner could not raise his underlying liability because he had a prior opportunity to do so noted the rejection of petitioner’s oic for failure to submit the required_payments and determined that petitioner had not provided any other collection alternatives opinion i relevant law sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of a notice_of_federal_tax_lien and provided an opportunity for an administrative hearing if an administrative hearing is requested the hearing is to be conducted by appeals sec_6320 sec_6330 the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met and the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6320 sec_6330 a sec_6330 permits challenges to the validity of the underlying liability in collection proceedings only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to challenge the liability if the validity of the underlying liability is not properly at issue we will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 an abuse_of_discretion occurs if appeals’ determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir 125_tc_14 however if the validity of the underlying liability is properly at issue we review the matter on a de novo basis 114_tc_604 ii underlying liability petitioner had a prior opportunity to contest his underlying liability during his conference with ao gilroy accordingly petitioner is not permitted to raise his underlying liability in this proceeding and we review the commissioner’s determination for abuse_of_discretion iii review for abuse_of_discretion in considering whether so hayes abused her discretion we consider whether she considered any relevant issues raised at the hearing and determined whether any proposed collection action balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that any collection action be no more intrusive than necessary sec_6320 sec_6330 and a b and c the court will not consider whether so hayes verified that the requirements of any applicable law or administrative procedure had been met because petitioner failed to raise the issue in his petition see sec_6330 rule b 131_tc_197 dinino v commissioner tcmemo_2009_284 sec_7122 authorizes the commissioner to compromise any civil or criminal case arising under the internal revenue laws sec_7122 provides certain guidelines for acceptance of an oic as relevant to this case sec_7122 and b requires that the taxpayer submit a partial payment and an application fee with the oic sec_301_7122-1 proced admin regs provides that a n offer to compromise a tax_liability pursuant to sec_7122 must be submitted according to the procedures and in the form and manner prescribed by the secretary petitioner failed to remit either a partial payment of his proposed dollar_figure compromise or the relevant application fee and he also failed to submit supporting financial documents petitioner also did not certify low-income status on his form_656 these omissions meant that coic could not process petitioner’s oic submission of an oic must meet the requirements in sec_7122 and because petitioner did not conform his oic to these requirements or offer any other collection alternatives so hayes did not abuse her discretion in determining that he was ineligible for collection alternatives while we understand petitioner’s frustration at having been assessed penalties after he paid restitution to the irs so hayes followed the requirements of sec_6330 and her decision to uphold the nftl was not an abuse_of_discretion in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
